Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2016

                                     No. 04-16-00607-CV

                                  TOLL BROTHERS, INC.,
                                        Appellant

                                               v.

                    BUILDERS FIRST SOURCE-SOUTH TEXAS, L.P.,
                                     Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-13962
                           Honorable Larry Noll, Judge Presiding


                                        ORDER
         Appellant’s first motion for extension of time to file its brief is GRANTED. Appellant’s
brief is due on November 28, 2016.

                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court